--------------------------------------------------------------------------------

Exhibit 10.1



Sales Contract

(English Translation

)



Seller: Zhengzhou Duesail Fracture Proppant Co. Ltd (the "Seller")

Contract No: WP-052995 08 Jilin 10-25-05

The Buyer: Jilin Petroleum Group Co., Ltd. (Supply Department) (the "The Buyer")

Place: Songyuan City, Jilin

Date: June 2, 2008

1. Name of the products, specifications, unit, quantity, price, and total value:

No.

ITEM

Unit

Quantity

Unit price

Total value

1

accelerating admixture Fracture Proppants 52MPa 0.3-0.6

tons

3800

2189

RMB8,318,200

2

accelerating admixture Fracture Proppants 69MPa 0.212-0.425

tons

1500

3400

5,100,000

 

Sales tax

 

 

 

17%

Total value     (Approximate US$1,944,666)

 

 

 

RMB13,418,200

2. Quality standard:

Based on Industrial standard, SY/T5108-2006.

3. Quality and delivery obligation:

(1) The Seller shall be responsible for all damages it may cause to the Buyer
due to any quality deficiency.

(2) The Seller shall provide 12-month quality guarantee upon normal operation

4. Packing standard, packing supply and recycle:

(1) The Seller shall pack the products 25 Kg per bag.

(2) The Seller shall be responsible for the packing costs.

5. Spare parts, fittings quantity and supply:

None.



6. Reasonable wear and tear, and calculations: None.

7. Ownership of products:

The ownership of products shall be transferred to the Buyer upon delivery and
the completion of inspection. The Seller shall maintain the ownership of
products if the Buyer does not fulfill the obligation of payment as agreed.

8. Delivery time and quantity:

upon advance notice.



--------------------------------------------------------------------------------

9. Delivery method and location:

the warehouse of the Buyer.

10. Transportation method and fee

:



The products will be delivered from Zhengzhou railroad station to the direct
station of Songxi Oil Field Supplies Department. The values the Buyer paid for
this contract include products costs and transportation fee to the Buyer.

11. Inspection standard, method, location, and period:

(1) Inspection Standard: based on the above agreed standard

(2) Inspection Method: conducted at the location upon delivery

(3) Inspection Location: The Buyer's warehouse

(4) Inspection Period: completed within 10 days. Any disagreement shall be
presented within 5 days upon completion of inspection.

12. Facilities installation and adjustment:

None



13. Settlement method, time, and location:

Via bank wiring based on the invoice including 17% sales tax presented by the
Seller upon delivery.



14. Guarantee

: None



15. Termination of contract

: regulated and executed by the terms of "PRC Contract Law"



16. Default and Penalty:

Both parties shall be responsible for the following penalties for their
violations. In addition, the defaulting party shall be responsible for the
non-defaulting party's economic loss that exceeds the following penalties.

(1) The Seller's Penalty

1. In the event that the quality or quantity of the products delivered does not
meet the standards required herein, the Seller shall pay a penalty equal to 3%
of total contract amount and the Buyer shall be eligible to terminate the
contract.

2. In the event that any delay in delivery occurs, the Seller shall pay a
penalty equal to 2% of total contract amount per day and the Buyer shall be
legible for terminating the contract.

3. The Seller shall pay penalty 1% of total contract amount for any violation of
packing standards required herein. (2) The Buyer's Penalty: None (3) Other
Violations: regulated and executed by the terms of PRC Contract Law.

17. Dispute settlement:

Any dispute shall be settled through negotiation by both parties. If negotiation
fails, any party may bring the case to the People's Court sitting in the
jurisdiction where the contract is executed.

18. This contract is effective upon the date of execution by both parties

.



--------------------------------------------------------------------------------

19. Others

(1) The Seller shall guarantee exclusive ownership of products upon delivery.
The Seller shall be responsible for any disputes of ownership claims regarding
the products by a third party. The Seller shall be liable for all economic
losses due to such a dispute caused to the Buyer.

(2) If a third party claims ownership to the products, the Buyer shall be
eligible to stop payment for contracted products until the Seller provides the
guarantee of exclusive ownership for the Buyer.

(3) The Seller shall provide services guarantee including the contents of
services and the valid period of services to the Buyer or enter separate service
contract with the Buyer.

(4)The contract can be supplemented or amended through mutual re-negotiation
according to each national law, regulations, and related provisions. The
supplemental agreements shall be considered as part of this contract with the
same legal validity.

(5) The contract will be duplicated five copies.

The Seller

The Buyer

Company: Zhengzhou Duesail Fracture Proppant Co. Ltd

Company: Jilin Petroleum Group Co., Ltd.

Address: No. 88 GengSheng Road, Gongyi, Henan, china

Address: No. 77 Yuanjiang Road, Songyuan City

Legal representative: /s/

Legal representative: /s/

Company Seal

Company Seal

 

 

Valid period: June 02, 2008-December 31, 2008

 

 

--------------------------------------------------------------------------------